                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 MANSON GULF, LLC                                        CIVIL ACTION

 VERSUS                                                  NO: 15-3627
                                                         c/w 15-6860

 MODERN AMERICAN                                         SECTION: “J”(2)
 RECYCLING SERVICE, INC., ET
 AL.                                                     Applies to All Cases

   SUPPLEMENTAL FINDINGS OF FACT AND CONCLUSIONS OF LAW

      On remand from the Fifth Circuit, the task before the Court is “to determine

what proportion of the award is past damages versus future damages.” Manson Gulf,

LLC v. LaFleur, No. 18-31071, 2019 WL 4124431, at *3 (5th Cir. Aug. 29, 2019).

Accordingly, the Court clarifies its Findings of Fact and Conclusions of Law (Rec. Doc.

146) as follows:

   1. The economic loss damages, totaling $810,756.00, consist of $121,792.00 in

      past economic loss and $688,964.00 in future economic loss.

   2. The general damages for Angie LaFleur, totaling $1,500,000.00, consist of

      $1,000,000.00 in past general damages and $500,000.00 in future general

      damages.

   3. The general damages for B.L., totaling $500,000.00, consist of $400,000.00 in

      past general damages and $100,000.00 in future general damages.

   4. The general damages for L.L., totaling $500,000.00, consist of $400,000.00 in

      past general damages and $100,000.00 in future general damages.
5. The general damages for D.L., totaling $500,000.00, consist of $400,000.00 in

   past general damages and $100,000.00 in future general damages.

   Judgment will be entered accordingly.

   New Orleans, Louisiana, this 9th day of October, 2019.




                                   CARL J. BARBIER
                                   UNITED STATES DISTRICT JUDGE




                                     2
